Upon a motion for an injunction to restrain the defendant from making and vending the plaintiff’s improvement for which he had obtained a patent, the court required the plaintiff to subjoin to his bill a special affidavit of the truth of the allegations of the, same; and that he is, to the best of his knowledge and belief, the true and original inventor and discoverer of the improvement for which he had obtained his patent; and that the same had not, to his kuowledge or belief been in use. or been described in any public work, anterior to his said invention and discovery. The injunction was granted until answer and further order; and the plaintiff is required to institute a suit at law against the defendant, the writ to be returnable to the first court, to try his right to the said improvement, and to speed the .same to trial.